Title: To George Washington from Anne-César, chevalier de La Luzerne, 1 October 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur,
                        Philadelphie le 1 Octobre 1782.
                     
                     J’envoye à New york Mr Barbé qui a l’honneur d’être connu de Votre Excellence.  Les principaux objets de son voyage sont quelques arrangements rélatifs aux prisonniers francois décédés à New york, et à des Espagnols qui y ont eté récement conduits.  Je le charge aussi de voir Mr Le Chev. de la Touche à qui je desire de faire donner les consolations qui dépendent de moi.  Je dois en même tems racheter dans New york quelques effets que je faisois venir de France par L’Aigle et que je ne puis remplacer ici.  Je vous supplie, Monsieur, de vouloir bien lui accorder vos bontés et lui faire procurer les facilités qui seront en vôtre pouvoir pour son admission dans New york et pour la sortie de cette Ville.  Je suis avec Respect, Monsieur, Votre très humble et très Obeissant Serviteur
                     
                        Le che. de la luzerne
                        
                     
                  
                  Translation
                     I send to New York Mr Barbé who has the honor to be known to your Excellency—The principal objects of his Voyage are some arrangements relative to the French Prisoners carried into New York—and of some Spanish which have been carried there also—I have charged him also to see Mr le Touche and to give him such consolation as depends upon me—I would at the same time wish to repurchase in New York some effects which I had coming from France in the Eagle and which I cannot replace here—I would wish you Sir to give all the assistance in your power to his (Mr Barbé) gaining admission into New York—and coming out from thence—I am &c.
                     
                  
               